DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed on 07/30/2021.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Reasons for Allowance
        4.    Independent claim 1 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “perform logical channel prioritization for a new transmission by incrementing, as part of the new transmission, a size (Bj) of a prioritized bucket of a Logical Channel (LCHj) by a product of a Prioritized Bit Rate (PBR) of the LCHj times a time interval between consecutive transmission opportunities (DTTI), wherein uplink data transmission with an uplink grant can take place, whether or not data from the LCHj is served at the transmission opportunities”, in combination with rest of claim limitations of claim 1.
Tang (US 20200137775 A1) is considered the closest prior art in Examiner’s updated search. Tang discloses dynamic adjustment of the priority of the logical channel with a target PBR correspond to a target TTI  ([0120],  [0130]). However, Tang fails to teach wherein uplink data transmission with an uplink grant can take place, whether or not data from the LCHj is served at the transmission opportunities.
               Dependent  claims 2-15, 20  are allowed based on the same reasons as noted for claim 1.

        5.    Independent claim 16 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “delay, based on an upcoming uplink grant, a transmission of a scheduling request or a random access channel procedure, wherein the upcoming 
The Examiner agrees with the Applicant’s argument filed 07/30/2021, pages 7-8, that recited references of Loehr and Choudhary fail to teach contemplation of an upcoming uplink grant (configured, or assigned, but not available for immediate available) in delaying a request for scheduling or a random access procedure.
Zhang ( 	US 20180063869 A1 ) is considered the closest prior art in Examiner’s updated search. Zhang discloses delaying SR transmission until the UE's uplink grant arrives, or a SR applicable to the UE ([0045]). However, Zhang fails to teach determining the delaying based on an upcoming uplink grant.
Dependent  claims 17-19  are allowed based on the same reasons as noted for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HONG SHAO/               Examiner, Art Unit 2461